UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7198



CURTIS DALE RICHARDSON,

                                              Plaintiff - Appellant,

          versus


MARK SANFORD, Governor of South Carolina, in
his official and individual capacity; JIM
MCCLAIN, Director of South Carolina Department
of Probation, Parole and Pardon Services, in
his   official   and    individual   capacity;
GWENDOLYN A. BRIGHT, Director of Parole Board
Support   Services,   in   her  official   and
individual capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry F. Floyd, District Judge. (CA-
03-2425-4-26BH)


Submitted:   November 18, 2004         Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Dale Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Curtis Dale Richardson appeals the district court’s order

accepting the report and recommendation of a magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Richardson v.

Sanford, No. CA-03-2425-4-26BH (D.S.C. filed June 18, 2004; entered

June 21, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -